DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020, 01/28/2022, and 04/06/2022 were filed after the filing date of the instant application on 08/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
This communication is in response to application filed on 08/28/2020.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-18 are dependent on claim 1.
Claim 19, and
Claims 20.

Regarding claims 1, 19, and 20, the prior art of record either individually or in combination does not disclose or fairly suggest a method, a computer readable non-transitory storage, and a system with the claimed detailed limitations such as the use of “visual data from a client system associated with a user, the visual data comprises images portraying one or more objects”, the use of “a user request comprises a coreference to a target object”, the use of “resolving the coreference to the target object from among the one or more objects, and resolving the target object to a specific entity”, and the use of “providing a response to the user request, wherein the response comprises attribute information about the specific entity” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Bui et al. (U.S. Patent 10,817,713 B2) disclose the use of multimodal selection for a coreference model in a natural language processing neural network (see Fig.1).
Cai et al. (US-PGPUB 2011/0295594 A1) system, method, and program for processing text using object coreference technology (see Fig.1).
Siskind et al. (US-PGPUB 2019/0220668 A1) exploits sentence semantics to help the codiscovery process, and an object instance that fills the arguments of multiple predicates is said to be coreference (see Fig.1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
04/27/2022